Case: 19-2403    Document: 57    Page: 1   Filed: 08/28/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         SIMPSON STRONG-TIE COMPANY,
                Plaintiff-Appellee

                            v.

                   UNITED STATES,
                   Defendant-Appellant

       MID CONTINENT STEEL & WIRE, INC.,
                Defendant-Appellee
              ______________________

                        2019-2403
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00057-GSK, Judge Gary S.
 Katzmann.
                ______________________

                Decided: August 28, 2020
                 ______________________

    ROBERT KEVIN WILLIAMS, Clark Hill PLC, Chicago, IL,
 argued for plaintiff-appellee. Represented by GEORGE REID
 TUTTLE, III, Law Offices of George R. Tuttle, A Professional
 Corporation, San Rafael, CA.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
Case: 19-2403     Document: 57     Page: 2    Filed: 08/28/2020




 2                   SIMPSON STRONG-TIE CO.   v. UNITED STATES



 DC, argued for defendant-appellant. Also represented by
 ETHAN P. DAVIS, JEANNE DAVIDSON, PATRICIA M.
 MCCARTHY; VANIA WANG, Office of the Chief Counsel for
 Trade Enforcement and Compliance, United States De-
 partment of Commerce, Washington, DC.

     ADAM H. GORDON, The Bristol Group PLLC, Washing-
 ton, DC, for defendant-appellee. Also represented by PING
 GONG.
                   ______________________

     Before PROST, Chief Judge, MOORE and STOLL, Circuit
                           Judges.
 STOLL, Circuit Judge.
     The Government appeals a decision of the United
 States Court of International Trade affirming a remand de-
 termination of the United States Department of Commerce
 concluding that certain zinc masonry anchors and certain
 nylon masonry anchors imported by Simpson Strong-Tie
 Company are outside the scope of an antidumping order
 imposed on certain steel nails from the People’s Republic of
 China. See generally Simpson Strong-Tie Co. v. United
 States, 393 F. Supp. 3d 1251 (Ct. Int’l Trade 2019); see also
 Notice of Antidumping Duty Order: Certain Steel Nails
 from the People’s Republic of China, 73 Fed. Reg. 44,961
 (Dep’t of Commerce Aug. 1, 2008). The issues presented in
 this case are substantially identical to the issues presented
 in OMG, Inc. v. United States, No. 19-2131 (Fed. Cir.
 Aug. 28, 2020), issued herewith. 1 For the reasons stated in


      1  Though OMG involves a different antidumping or-
 der covering certain steel nails from the Socialist Republic
 of Vietnam, the relevant scope language of that order is
 substantially identical to that of the antidumping order at
 issue in this case. Compare Certain Steel Nails from the
 Republic of Korea, Malaysia, the Sultanate of Oman,
Case: 19-2403    Document: 57      Page: 3   Filed: 08/28/2020




 SIMPSON STRONG-TIE CO.   v. UNITED STATES                 3



 that opinion, we affirm the decision of the Court of Inter-
 national Trade.
                          AFFIRMED




 Taiwan, and the Socialist Republic of Vietnam: Antidump-
 ing Duty Orders, 80 Fed. Reg. 39,994, 39,995 (Dep’t of Com-
 merce July 13, 2015), with Certain Steel Nails from the
 People’s Republic of China, 73 Fed. Reg. at 44,961–62.